Determination of the Appellate Term, in so far as it affirmed the order of the City Court restoring the action to the calendar for trial as to defendant Clara Kaufman is affirmed. In so far as it affirmed the judgment of the City Court by which the complaint was dismissed as to the defendant Hykauf Realty Corporation, the determination of the Appellate Term and the judgment of the City Court are reversed, and a new trial ordered as to both defendants, with costs in all courts to the appellant to abide the event. No opinion. Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.